Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE EMERGING MARKETS INCOME FUND Supplement to Prospectus dated June 27, 2007 EATON VANCE GLOBAL MACRO FUND EATON VANCE INTERNATIONAL INCOME FUND Supplement to Prospectus dated June 27, 2007 as revised August 14, 2007 John R. Baur and Michael A. Cirami have joined Mark S. Venezia as portolio managers of Eaton Vance Emerging Markets Income Fund and Emerging Markets Income Portfolio; Eaton Vance Global Macro Fund and Global Macro Portfolio; and Eaton Vance International Income Fund and International Income Portfolio. Mr. Baur is a Vice President of Eaton Vance and has been an employee since 2005. He attended the Johnson Graduate School of Management at Cornell University (2003-2005), and prior thereto he was an Account Team Representative in Singapore for Applied Materials Inc. (since 2000). Mr. Cirami also is a Vice President of Eaton Vance and has been an employee since 2003. He attended the William E. Simon Graduate School of Business Administration at the University of Rochester (2001-2003), and prior thereto he was a Team Leader for the Institutional Services Group for State Street Bank in Luxemburg since 2000. January 28, 2008 EMIGMIIPS EATON VANCE EMERGING MARKETS INCOME FUND EATON VANCE GLOBAL MACRO FUND EATON VANCE INTERNATIONAL INCOME FUND Supplement to Statement of Additional Information dated June 27, 2007 The following replaces the first section in "Portfolio Manager" under "Investment Advisory and Administrative Services". Portfolio Manager. The portfolio managers of the Funds and Portfolios are Mark S. Venezia, John R. Baur and Michael A. Cirami. Mr. Venezia manages other investment companies and/or investment accounts in addition to each Fund and Portfolio. The following table shows, as of October 31, 2007, the number of accounts each portfolio manager managed in each of the listed categories and the total assets in the accounts managed within each category. The table also shows the number of accounts with respect to which the advisory fee is based on the performance of the account, if any, and the total assets in those accounts. Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts * Paying a Performance Fee Paying a Performance Fee* Mark S. Venezia Registered Investment Companies 7 $2,307.5 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 John R. Baur** Registered Investment Companies 3 $ 1.8 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Michael A. Cirami** Registered Investment Companies 3 $ 1.8 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 * In millions of dollars. For registered investment companies, assets represent net assets of all open-end investment companies and gross assets of all closed-end investment companies. ** As of December 31, 2007. The following table shows the dollar range of shares beneficially owned of each Fund by each portfolio manager as of each Funds most recent fiscal year ended October 31, 2007 and in all Eaton Vance Funds as of December 31, 2007. Interests in the Portfolio cannot be purchased by a portfolio manager. Aggregate Dollar Range of Equity Securities Dollar Range of Equity Securities Owned in all Registered Funds in the Eaton Fund Name and Portfolio Manager Owned in the Fund Vance Family of Funds Emerging Markets Income Fund Mark S. Venezia None $100,001 - $500,000 John R. Baur* None $10,001 - $50,000 Michael A. Cirami* None $10,001 - $50,000 Global Macro Fund Mark S. Venezia None $100,001 - $500,000 John R. Baur* None $10,001 - $50,000 Michael A. Cirami* None $10,001 - $50,000 International Income Fund Mark S. Venezia None $100,001 - $500,000 John R. Baur* None $10,001 - $50,000 Michael A. Cirami* None $10,001 - $50,000 * As of December 31, 2007. January 28, 2008
